TAX-FREE TRUST OF OREGON Supplement to the Summary Prospectus Dated February 1, 2010 The Material under the caption “Management” is replaced by the following: Management Investment Adviser Aquila Investment Management LLC (the “Manager”) Sub-Adviser Davidson Fixed Income Management, Inc., doing business as Kirkpatrick Pettis Capital Management Portfolio Manager Mr. Chris Johns. Mr. Johns has been the portfolio manager of Aquila Tax-Free Fund of Colorado, which has investment objectives similar to those of the Trust, since that fund’s inception in 1987. Mr. Johns is a Senior Vice President of the Sub-Adviser and has been an officer of it and its predecessor companies since 1992. The date of this supplement is January 3, 2011
